DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/8/20 have been fully considered but they are unpersuasive.  The Applicant asserts that Vandoren does not teach the simulation of the pigment deposit and pick-up based on a contact duration of the brush with the paint mixing area.  In addition, Barrus, Alameh, Mech, McCall, Hwong, and Silverbrook also fail to teach the above-mentioned distinguishing technical feature of amended claim 1 of the application.  The Examiner respectfully disagrees.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	Alameh teaches at [0050] that contract duration of the brush with the canvas can alter the signal received by the stylus and then transmitted back to the device 1502.  Accordingly, since Vandoren provides a paint mixing area as a gradation area with advanced paint simulation settings (Vandoren, Fig. 5) to detect brush strokes and Alameh teaches to vary color intensity provided to the canvas based on paint pick-up and contract duration of the brush with the canvas, the combination of references is considered to teach the simulation of the pigment deposit and pick-up based on a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-11, 13, and 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus (US 2012/0233553) in view of Alameh et al. (US 2013/0135220, hereinafter “Alameh”), Mech et al. (US 2013/0132053, hereinafter “Mech”), and Vandoren et al. (IntuPaint: Bridging the Gap between Physical and Digital Painting, IEEE 2008, hereinafter “Vandoren”).	Regarding claim 1, Barrus discloses an electronic drawing board, comprising (Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors): 	a pressure touch sensing screen configured to sense a contact of a brush with a screen and display a stroke according to a direction of the stroke, the screen comprising a drawing area (Fig. 1, [0025-0026, 0030, 0033-0037 and 0039], displays stroke information including direction of stroke based on touch and pressure sensors capturing 
the screen comprising a water-dipping area; and	the processor configured to:	display a stroke according to a thickness of the stroke, 	determine the thickness of the stroke from a contact duration of the brush with the drawing area when the brush is wielded on the screen, wherein the longer contact duration of the brush with the drawing area, the thicker the stroke and	simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and determine a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determine a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen.	Mech teaches	to display a stroke according to a gradation effect of the stroke (Fig. 23, [0066 and 0095], change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; palette user interfaces are used, and water may be added as a water-dipping area of the palette; gradation effect or blooming effect is shown in Fig. 23 for different times of brush strokes and different wetness of the brush areas receiving a brush stroke);
	the screen comprising a water-dipping area ([0066 and 0095], palette user interfaces are used, and water may be added as a water-dipping area of the palette); and the processor configured to:	display a stroke according to a thickness of the stroke (Fig. 23, [0066, 0095],  (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs); and	simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and determine a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determine a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen (Fig. 23, [0066 and 0095], change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; palette user interfaces are used which simulate an amount of moisture from a contact duration of the brush with the gradation test area to observe a gradation effect before a start in the drawing area.	Vandoren teaches	a gradation test area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle); and	the processor configured to make a test in the gradation test area from a contact duration of the brush with the gradation test area to observe a gradation effect before a start in the drawing area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle; processor is part of computer PC shown in Fig. 1 and described in related description on page 66; Alameh, [0050] teaches that the contact duration of the brush with the canvas effects color intensity of the line added to the canvas).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh and Mech to have a paint mixing and gradation test area, and the processor configured to make a test in the gradation test area from a contact duration of Regarding claim 3, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein, in a case that the brush is a writing brush, the drawing simulation processor is configured to: 	simulate the amount of moisture contained in the brush from the number of contact times-22-Atty. Dkt. No. 038873-1190 (1EE180121-US), the contact duration, and a contact portion of the brush with the water-dipping area (Alameh, [0050], Fig. 11, intensity of a color selected from a color palette can vary with the contact duration and number of times the brush stylus is in contact with the touch screen 1506 to display color on touchscreen when a brush stroke occurs; Mech, Fig. 23, [0066 and 0095], color palette includes water-mixing area, change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; the brush takes up more pigment or water depending on the duration of contact with the water or pigment area, and more touching times with these areas results in more contact duration time to simulate moisture in the brush); 	simulate the amount of a pigment taken up by the brush from the number of contact times, the contact, and a contact portion of the brush with the color-mixing area (Alameh, [0050], Fig. 11, intensity of a color selected from a color palette can vary with the duration the brush stylus is in contact with the touch screen 1506 to display color on touchscreen when a brush stroke occurs; the brush takes up more pigment depending 
	Regarding claim 7, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein the pressure touch sensing screen comprises:	23Atty. Dkt. No. 038873-1190 (IEE180121-US)a display having a display region and configured to display the stroke from the thickness, direction, color, and gradation effect of the stroke (see claim 1 rejection, Barrus, [0030], display surface can be formed like iPad and iPhone devices to display strokes including thickness, direction, color and gradation effect (e.g., varying thickness areas based on brush pressure; Mech, Fig. 23, wetness and contact time effecting spread of water color with brush strokes)); and 	a pressure sensor arranged to be overlapped with the display region of the display and configured to sense the contact of the brush with the screen of the display 
	Regarding claim 8, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the stroke from at least one of history data and external data of the electronic drawing board (Barrus, Fig. 2, [0033-0037, 0039, and 0057-0062], capacitive touchscreen whiteboard with pressure sensors is coupled with other whiteboards to facilitate collaborative communication between different whiteboards; data from external whiteboard is external data of the electronic board that determines color, gradation speed, and gradation area as discussed with respect to claim 1).  
	Regarding claim 9, Barrus as modified by Alameh, Mech and Vandoren discloses a remote teaching drawing board, comprising: at least one electronic drawing board according to claim 1, the at least one electronic drawing board being configured to extract colors and convert the colors into corresponding color-mixing data through data analysis for output and display (Barrus, Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors; Vandoren, Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a color mixing and gradation test area; colors are extracted from the paint mixing area and the colors selected are converted into color-mixing data through data analysis for output and display in the paint canvas and paint Regarding claim 10, Barrus as modified by Alameh, Mech and Vandoren discloses the remote teaching drawing board according to claim 9, comprising: 	a plurality of the electronic drawing boards, wherein the pressure touch sensing screens of a portion of the electronic drawing boards are configured for inputting painting operations, and the pressure touch sensing screens of the other electronic drawing boards are configured for outputting painting data (Barrus, Fig. 2, [0033-0037, 0039, and 0057-0062], capacitive touchscreen whiteboard with pressure sensors is coupled with other whiteboards to facilitate collaborative communication between different whiteboards).  
	Regarding claim 11, Barrus discloses a drawing simulation method, comprising (Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors):	determining a stroke from a contact duration of a brush with a drawing area of a screen of an electronic drawing board when the brush is wielded on the screen (Fig. 1, [0025-0026, 0030, 0033-0037 and 0039], displays stroke information including direction of stroke based on touch and pressure sensors capturing the stroke of the stylus/writing instrument or brush contacting the surface of the drawing area of a touchscreen of the electronic board on the drawing area 102; drawings and sketches can be captured from the writing instrument 114);, and	simulating an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area of the screen and a contact duration of the brush with the water-dipping area, and determining a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determining a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen.	Mech teaches	determining a thickness of a stroke from a contact duration of a brush with the drawing area of a screen of an electronic drawing board when the brush is wielded on the screen, wherein the longer contact duration of the brush with the drawing area, the thicker the stroke (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs), and 	the screen comprising a water-dipping area ([0066 and 0095], palette user interfaces are used, and water may be added as a water-dipping area of the palette); and the processor configured to:	simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area of the screen and a contact  when the brush is wielded on the screen (Fig. 23, [0066 and 0095], change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; palette user interfaces are used which simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and water may be added as a water-dipping area of the palette one or more times depending on the number of times and contact time that the brush is dipped; gradation effect or blooming effect is shown in Fig. 23 for different times of brush strokes and different wetness of the brush areas receiving a brush stroke; gradation speed or velocity is determined based on brush wetness [0050, 0055-0056, 0066, 0075, 0095]; [0075] S is for speed (velocity) in the equation which is determined for the stroke and Fig. 23 shows gradation area as polygons spreading with brush stroke based on contact duration of the brush with the drawing area when the brush is wielded on the screen).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barrus, McCall and Alameh to include determining a thickness of a stroke from a contact duration of a brush with the drawing area of a screen of an electronic drawing board when the brush is wielded on the screen, wherein the longer contact duration of the brush with the drawing area, the thicker the stroke and have the screen comprising a water-dipping area; and from a contact duration of the brush with the gradation test area to observe a gradation effect before a start in the drawing area.	Vandoren teaches	a gradation test area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle); and	to make a test in the gradation test area from a contact duration of the brush with the gradation test area to observe a gradation effect before a start in the drawing area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle; processor is part of 	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.  
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.  
	Regarding claim 19, Barrus as modified by Alameh, Mech and Vandoren discloses a drawing simulation apparatus, comprising:-26-Attv. Dkt. No. 038873-1190 (TEE180121-US)	a memory (Barrus, [0090], Fig. 5, storage subsystem 506); and 	a processor coupled to the memory, the processor configured to, based on 
	Regarding claim 20, Barrus as modified by Alameh, Mech and Vandoren discloses a non-transitory computer-readable storage medium on which a computer program is stored, which when executed by a processor implements the drawing simulation method according to claim 11 (Barrus, [0090], Fig. 5, storage subsystem 506; see also claim 11 rejection).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Alameh, Mech and Vandoren as applied to claims 1, 3, 7-11, 13, 17 and 19-20, and further in view of Hwong et al. (US 5,432,896, hereinafter “Hwong”).	Regarding claim 4, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 3, wherein the drawing simulation processor is configured to determine the contact portion of the brush with the water-dipping area and the contact portion of the brush with the color-mixing area, and the contact portion of the brush with the screen when the brush is wielded on the screen, from a brush type and a magnitude of a contact force between the brush and the screen (Vandoren, pages 67-68, item 3.2, capturing footprint of the brush based on pressure exerted; Mech, Fig. 23, [0066 and 0095], processor determines contract portion of brush with color palette color-mixing area and water-dripping area and the contact portion of the brush with the screen when it is wielded on the screen from the brush type and magnitude of the contract force in the combination with Vandoren to .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have different brush selections to determine the water-dipping portion and the pigment-dipping portion of the brush, and the contact portion of the brush with the screen when the brush is wielded on the screen, from a brush type and a magnitude of a contact force between the brush and the screen, such as taught by Hwong, for the purpose of providing varied painting options to a user based on the brush type selected.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Alameh, Mech and Vandoren as applied to claims 1, 3, 7-11, 13, 17 and 19-20, and further in view of Silverbrook et al. (US 6,329,990, hereinafter “Silverbrook”).
Regarding claim 5, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, but does not explicitly disclose wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the stroke from a paper type.  
	Silverbrook teaches adjusting simulated painting parameters based on the painting medium and variations in canvas (Col. 3, lines 54-57 and col. 6, lines 31-37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the stroke from a paper type, such as taught by Silverbrook, for the purpose of simulating painting parameters to users based on the type of canvas/paper selected by the user to perform painting thereon.	Regarding claim 6, Barrus as modified by McCall, Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 5, but does not explicitly disclose wherein the drawing simulation processor is further configured to determine a wrinkled effect caused by the brush on a paper from the paper type.  
	Silverbrook teaches adjusting simulated painting parameters based on the painting medium and variations in canvas (Col. 3, lines 54-57 and col. 6, lines 31-37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have wherein the drawing simulation processor 	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.  
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694






/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694